IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 12, 2008

                                     No. 07-30053                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

MARGENE CHAMBERS

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:06-CR-50-ALL


Before JOLLY, DAVIS and DeMOSS, Circuit Judges.
PER CURIAM:*
       Margene Chambers appeals from his guilty-plea conviction for distributing
50 grams or more of cocaine base. He argues that the district court erred when
it failed to adequately inform him of the 10 year mandatory minimum sentence
as required by Federal Rule of Civil Procedure 11(b)(1)(I) and implied that it had
the discretion to apply the safety valve provision. Where, as here, a defendant




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                        No. 07-30053 Summary Calendar

fails to object to a Rule 11 error in the district court, this court reviews for plain
error. United States v. Vonn, 535 U.S. 55, 59 (2002).
      The district court informed Chambers at his rearraignment hearing that
“[t]he maximum possible sentence that could be imposed on you in the event of
a conviction, or on a plea of guilty, or after trial [in] which you’re found guilty is
a mandatory minimum of ten years and a maximum term of life imprisonment.”
Although the district court’s statement could have been more artfully phrased,
it was sufficient to notify Chambers that he faces a sentence of 10 years to life.
Moreover, the presentence report correctly reflected the mandatory minimum
sentence. To the extent that Chambers argues that the district court
misinformed him of the applicability of the safety valve provision, that argument
lacks factual merit. Considering the record as a whole, the district court did not
commit plain error on these bases. Id.
      The judgment of the district court is AFFIRMED.




                                          2